IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


WILLIAM C. ROVERANO AND                    : No. 82 EAL 2018
JACQUELINE ROVERANO, H/W                   :
                                           :
                                           : Cross Petition for Allowance of Appeal
             v.                            : from the Order of the Superior Court
                                           :
                                           :
JOHN CRANE, INC. AND BRAND                 :
INSULATIONS, INC.                          :
                                           :
                                           :
PETITION OF: BRAND INSULATIONS             :
INC.                                       :

WILLIAM ROVERANO                           : No. 83 EAL 2018
                                           :
                                           :
             v.                            : Cross Petition for Allowance of Appeal
                                           : from the Order of the Superior Court
                                           :
JOHN CRANE, INC.                           :
                                           :
                                           :
PETITION OF: BRAND INSULATIONS             :
INC.                                       :


                                     ORDER



PER CURIAM

     AND NOW, this 31st day of July, 2018, the Cross Petition for Allowance of Appeal

is DENIED.